—In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated September 5, 2001, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention, its petition for a stay of arbitration was properly denied as untimely (see CPLR 7503 [c]; Matter of Steck [State Farm Ins. Co.], 89 NY2d 1082, 1084; Matter of Allstate Ins. Co. v Taylor, 271 AD2d 443; Matter of DelGaudio v Aetna Ins. Co., 262 AD2d 641; Matter of Hartford Ins. Co. v Buonocore, 252 AD2d 500, 501). Ritter, J.P., Feuerstein, Goldstein and Cozier, JJ., concur.